DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-3, 7-9, and 15-16 in the reply filed on January 14, 2022 is acknowledged.
Claims 17-19, 22-25, 27-29, and 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
An action on the merits of Claims 1-3, 7-9, and 15-16 is provided below.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “an effective amount rebaudioside F” in line 2.  It appears the claim should recite “an effective amount of rebaudioside F” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “a nutritive or non-nutritive sweetener” in lines 1-2.  It is unclear if this refers to “a nutritive or non-nutritive sweetener” recited in Claim 1, line 3 or to an entirely different nutritive or non-nutritive sweetener.
Clarification is required.
Claim 3 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. US 2014/0272068.
Regarding Claim 1, Prakash et al. discloses a method of enhancing the sweetness of a sweetener (‘068, Paragraph [0007]).  The method comprises combining the sweetener with an effective amount of rebaudioside F of about 30 ppm or less (‘068, Paragraph [0040]), which overlaps the claimed rebaudioside F concentration range of about 35 ppm to about 130 ppm.  Prakash et al. also teaches the concentration of sweetness enhancer being from about 50 ppm to about 200 ppm (‘068, Paragraph [0039]), which also overlaps the claimed rebaudioside F concentration of about 35 ppm to about 130 ppm.  Where the claimed rebaudioside F concentration ranges overlaps ranges disclose by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of rebaudioside F concentration based upon the particular degree of sweetness desired by a particular consumer for the beverage to be 
Regarding Claims 2-3, Prakash et al. discloses the sweetener (aspartame) being a nutritive or non-nutritive sweetener other than a steviol glycoside (‘068, Paragraph [0231]).
Regarding Claims 7-8, Prakash et al. discloses the effective amount of rebaudioside F being from about 50 ppm to about 200 ppm (‘068, Paragraph [0039]), which also contains the claimed effective rebaudioside F concentration of about 60 ppm and about 90 ppm.  Where the claimed rebaudioside F concentration ranges encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of rebaudioside F concentration based upon the particular degree of sweetness desired by a particular consumer for the beverage to be consumed.
Regarding Claim 9, the limitations “wherein combining the sweetener with the effective amount of rebaudioside F results in an increase in sweetness ranging from about 1% to about 100% relative to the sweetness of the sweetener in the absence of rebaudioside F” are limitations with respect to the properties of the sweetener combined with rebaudioside F.  Prakash et al. teaches incorporating rebaudioside F in the claimed concentration amounts.  Where the claimed and prior art products are identical or substantially identical in structure of composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 
Regarding Claims 15-16, Prakash et al. discloses the effective amount of rebaudioside F being from about 50 ppm to about 200 ppm (‘068, Paragraph [0039]), which also contains the claimed effective rebaudioside F concentration of about 60 ppm and about 90 ppm.  Where the claimed rebaudioside F concentration ranges encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of rebaudioside F concentration based upon the particular degree of sweetness desired by a particular consumer for the beverage to be consumed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carlson et al. US 2016/0198750 discloses a natural high potency sweeteners including rebaudioside F in a concentration of from about 0.1 ppm to about 3000 ppm (‘750, Paragraph [0091]).
Gololobov et al. US 2019/0239540 discloses a beverage product containing from 50 ppm to 2000 ppm of rebaudioside F (‘540, Paragraph [0135]).
Brower III et al. US 2016/0309761 discloses a syrup concentrate comprising rebaudioside F in a concentration of from about 10 to about 8000 ppm (‘761, Paragraph [0037]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERICSON M LACHICA/Examiner, Art Unit 1792